UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7423


QUINCY A. LOWERY,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON,       Warden   Broad   River    Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-02526-GRA)


Submitted:   March 24, 2010                 Decided:    April 9, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quincy A. Lowery, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Quincy A. Lowery seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006).

A    certificate         of    appealability        will     not     issue     absent    “a

substantial showing of the denial of a constitutional right.”

28     U.S.C.    § 2253(c)(2)         (2006).        A     prisoner      satisfies      this

standard    by     demonstrating           that   reasonable       jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                             Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).          We    have   independently        reviewed       the   record   and

conclude        that    Lowery       has    not   made     the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court       and    argument     would    not     aid   the   decisional

process.

                                                                                DISMISSED



                                              2